 .fr ~



    '0245B (Rev. 02/18)
..:,,.
                              Judgment in a Criminal Case
                              Sheet 1



                                                 UNITED STATES DISTRICT COURT
                                                                    Middle District of Tennessee

                      UNITED STATES OF AMERICA                                               JUDGMENT IN A CROHNAL CASE
                                          V.
                        RONALD MARION DANIELS II                                             Case Number: 3:19-cr-00204

                                                                                             USM Number: 26015-075

                                                                                              Bob Lynch, Jr.
                                                                                             Defendant's Attorney
;:. :THE DEFENDANT:
    „66 pleaded guilty to count(s)             1 and 2 of the Indictment

'`. ❑ pleaded nolo contendere to count(s)
      which was accepted by the court.
         ❑ was found guilty on count(s)
           after a plea of not guilty.

         The defendant is adjudicated guilty of these offenses:

         Title & Section                 Nature of Offense                                                           Offense Ended               Count

    L 18 U.S.C. § 1623                     False Declarations Before Grand Jury or Court                              4/19/2019                    1
                                                                                                                                                          -
          18 U.S.C. § 1623                 False Declarations Before Grand Jury or Court                              4/19/2019                    2




                The defendant is sentenced as provided in pages 2 through                7          of this judgment. The sentence is imposed pursuant to
  . , the Sentencing Reform Act of 1984.
         ❑ The defendant has been found not guilty on count(s)
         ❑ Count(s)                                              ❑ is       ❑ are dismissed on the motion of the United States.

                  It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to pay restitution,
         the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                   11/18/2020
                                                                                  Date of Imposition of Judgment




                                                                                  Signature of Judge




                                                                                   Eli Richardson, United States District J
                                                                                  Name and Title of Judge



                                                                                  Date




                           Case 3:19-cr-00204 Document 88 Filed 11/19/20 Page 1 of 7 PageID #: 881
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                       Judgment — Page      2   of   7
 DEFENDANT: RONALD MARION DANIELS II
 CASE NUMBER: 3:19-cr-00204

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  60 months - 60 months as to Counts 1 and 2 to run concurrent with each other and concurrent with any sentence potentially
  to be imposed for pending probation violations in Montgomery County Criminal Court Docket Nos. 2010-CR-532,
  2016-CR-926 and 2016-CR-1202.


      Z     The court makes the following recommendations to the Bureau of Prisons:

  Designation as close to Clarksville, TN as possible.
  Participation in drug treatment program.


      m     The defendant is remanded to the custody of the United States Marshal.

      ❑     The defendant shall surrender to the United States Marshal for this district:

            ❑   at                                 ❑ a.m.       ❑ p.m.        on

            ❑   as notified by the United States Marshal.

      ❑     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            ❑   before 2 p.m. on

            ❑   as notified by the United States Marshal.

            ❑   as notified by the Probation or Pretrial Services Office.




 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at                                                  , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                     Case 3:19-cr-00204 Document 88 Filed 11/19/20 Page 2 of 7 PageID #: 882
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                    Judgment—Page     3    of        7
DEFENDANT: RONALD MARION DANIELS II
CASE NUMBER: 3:19-cr-00204
                                                     SUPERVISED RELEASE
Upon release from imprisomnent, you will be on supervised release for a term of :
 3 years - 3 years as to Counts 1 and 2 to run concurrent with each other.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ❑ The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of fixture substance abuse. (cheek if applicable)
4.    ❑ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    LEI You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (checkifapplicable)
7.     ❑ You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                  Case 3:19-cr-00204 Document 88 Filed 11/19/20 Page 3 of 7 PageID #: 883
   AO 245B (Rev. 02(18) Judgment in a Criminal Case
                        Sheet 3A — Supervised Release
                                                                                                 Judgment—Page         4        of
  DEFENDANT: RONALD MARION DANIELS II
  CASE NUMBER: 3:19-cr-00204

                                        STANDARD CONDITIONS OF SUPERVISION
  As part of your supeivised release, you must comply with the following standard conditions of supervision. These conditions are imposed
  because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
  officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
..;2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
  4.    You must answer truthfully the questions asked by your probation officer.
  5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
  6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.    You must work Rill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you fiom
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
  8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
  9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
  10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
  11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
  12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
  13.   You must follow the instructions of the probation officer related to the conditions of supervision.



  U.S. Probation Office Use Only
  A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditions. For further information regarding these conditions, see Overview of Probation mid Supervised
  Release Conditions, available at: www.uscourts.gov.


  Defendant's Signature                                                                                     Date




                   Case 3:19-cr-00204 Document 88 Filed 11/19/20 Page 4 of 7 PageID #: 884
 AO 245B(Rev, 02118) Judgment in a Criminal Case
                     Sheet 31) — Supervised Release
                                                                                             Judgment—Page     5     of       7
DEFENDANT: RONALD MARION DANIELS II
CASE NUMBER: 3:19-cr-00204

                                        SPECIAL CONDITIONS OF SUPERVISION
1.You shall participate in a program of drug testing and substance abuse treatment which may include a 30-day inpatient
treatment program followed by up to 90 days in a community correction center at the direction of the United States
Probation Office. You shall pay all or part of the cost for substance abuse treatment if the United States Probation Office
determines you have the financial ability to do so or have appropriate insurance coverage to pay for such treatment.

2. You shall furnish all financial records, including, without limitation, earnings records and tax returns, to the United States
Probation Office upon request.

 3. You must not communicate, or otherwise interact, with any known member of the Gangster Disciples gang, without first
 obtaining the permission of the probation officer.




                 Case 3:19-cr-00204 Document 88 Filed 11/19/20 Page 5 of 7 PageID #: 885
AO 245E (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page       6      of      _ 7       _
 DEFENDANT: RONALD MARION DANIELS II
 CASE NUMBER: 3:19-cr-00204
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                     JVTA Assessment*                  Fine                        Restitution
 TOTALS            $ 200.00                     $                                   $ i                       $



 ❑    The determination of restitution is deferred until                     An Amended Judgment in a Criminal Case (AO 2450) will be entered
      after such determination.

 ❑ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                        Total Loss**             Restitution Ordered              Priority or Percentage
I


                                                                                                                                                             t




 TOTALS                                                          0.00           $                         1 11




 ❑     Restitution amount ordered pursuant to plea agreement $

 ❑     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ❑     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ❑    the interest requirement is waived for the           ❑ fine     ❑ restitution.

       ❑    the interest requirement for the        ❑     fine    0     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                  Case 3:19-cr-00204 Document 88 Filed 11/19/20 Page 6 of 7 PageID #: 886
       AO 245B (Rev. 02/18) Judgment in a Criminal Case
                            Sheet 6 — Schedule of Payments

                                                                                                                   Judgment—Page         7      of          7
   DEFENDANT: RONALD MARION DANIELS II
(. CASE NUMBER: 3:19-cr-00204


                                                             SCHEDULE OF PAYMENTS

       Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A     0    Lump sum payment of $         200.00               due immediately, balance due

                  ❑     not later than                                     or
                  ❑     in accordance with ❑ C,          ❑ D,        ❑     E, or     ❑ F below; or
hl '

       B     ❑    Payment to begin immediately (may be combined with               ❑ C,        ❑ D, or      ❑ F below); or

       C     ❑    Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                               (e.g., months or yeas), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

       D     ❑    Payment in equal                        (e.g., iveekly, monthly, quarterly) installments of $                          over a period of
                                (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from imprisonment to a
                  term of supervision; or

       E     ❑    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
                  imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

       F     ❑    Special instructions regarding the payment of criminal monetary penalties:




       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
       the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
       Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




       ❑     Joint and Several

             Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
             and corresponding payee, if appropriate.




       ❑     The defendant shall pay the cost of prosecution.

       ❑     The defendant shall pay the following court cost(s):

       ❑     The defendant shall forfeit the defendant's interest in the following property to the United States:



       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
       interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

                        Case 3:19-cr-00204 Document 88 Filed 11/19/20 Page 7 of 7 PageID #: 887
